Title: To James Madison from William Lee, 18 February 1802
From: Lee, William
To: Madison, James


					
						Sir
						Bordeaux February 18. 1802
					
					I have been under the necessity of sending home by the Ship Thames, bound to 

Philadelphia a number of distressed, and invalid seamen who are particularized in the annexed 

document.  I did not feel myself authorized to make any arrangement with Captain Wood for the 

passage of these men without the consent of Mr. Livingston, and as it would take some time to 

consult him on the business and perhaps detain the ship, Captain Wood like a friendly honest 

American who feels for the sufferings of his countrymen, has consented (by my agreeing to furnish 

them with provisions and every thing necessary) to take them on board his Vessel, fully persuaded 

that the Government will make him such compensation for his trouble, as he is justly entitled to.
					Enclosed is a copy of my instructions to Captain Wood, as also an account of my 

disbursements for this particular object.
					With much exertion I have in the course of three weeks, disembarrassed myself of upwards 

of one hundred and fifty seamen, by distributing them among the American Vessels bound home 

and those in port.  I shall in future demand of all the Captains who enter at this place, their 

shipping Articles; and oblige them to settle with such of their men as are turned on shore in the 

office of the Agency.  By a rigid observance of this rule, and forcing the masters to furnish a 

passage home for each seaman, they discharge, I expect to avoid in future much trouble to 

myself, as well as expence to the United States.
					I hope you regularly receive the gazettes I send you by every oppty.  With great respect 

I am Sir Your obt. Servt.
					
						William Lee
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
